UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ROBERT McFADDEN,

                                     Plaintiff,

              v.                                                        9:19-CV-0803
                                                                        (GTS/TWD)


SARAH LOMBARDO, et al.,

                                     Defendants.


APPEARANCES:

ROBERT McFADDEN
Plaintiff, Pro Se
14-B-3670
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403


GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Robert McFadden commenced this action pursuant to 42 U.S.C. § 1983

("Section 1983") by filing a pro se civil rights complaint, together with an application for leave

to proceed in forma pauperis. Dkt. No. 1 ("Compl."); Dkt. No. No. 2 ("IFP Application"). By

Decision and Order of this Court filed August 14, 2019, plaintiff's IFP Application was

granted, but following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b), plaintiff's claims were dismissed for failure to state a claim upon which
relief may be granted. See Dkt. No. 5 ("August 2019 Order"). In light of his pro se status,

plaintiff was afforded an opportunity to submit an amended complaint. Id.

       Presently before the Court is plaintiff's amended complaint. Dkt. No. 7 ("Am.

Compl.").

II.    DISCUSSION

       A.     The Complaint and August 2019 Order

       In his original complaint, plaintiff asserted claims arising while he was incarcerated in

the custody of the New York State Department of Corrections and Community Supervision

("DOCCS") at Auburn Correctional Facility ("Auburn C.F."). See generally Compl.

       The complaint alleged that plaintiff suffers from "chronic back pain issues, stomach

complications, and skin rashes[,]" for which he was prescribed medication prior to March 22,

2019. Compl. at 5. The complaint further alleged that between March 22 and April 3, 2019,

plaintiff's "medications were held and stopped" as a result of defendant Deputy of Mental

Health Foller spreading "lies" to "medical staff[,]" and defendant Nurse Lombardo following

"orders from security" to discontinue plaintiff's medications. Id. In addition to suing

defendants Foller and Lombardo, the complaint named Deputy of Programs Schenk, Dr.

Dinello, and Corrections Security Sergeant Adams as defendants based on allegations that

they also interfered with plaintiff's access to medication. Id.

       The complaint was construed to assert Eighth Amendment medical indifference claims

against each of the named defendants. See August 2019 Order at 5.

       After reviewing the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b), the Court dismissed plaintiff's claims for failure to state a claim upon which relief

may be granted. See August 2019 Order at 6-14.

                                                2
       B.     Overview of the Amended Complaint

       Plaintiff's amended complaint is substantially the same as his original complaint with

two exceptions.

       First, the amended complaint does not name Deputy of Programs Schenk, Dr. Dinello,

or Corrections Security Sergeant Adams as defendants, or re-assert claims against them.

See generally, Am. Compl.

       Second, plaintiff has re-asserted his Eighth Amendment medical indifference claims

against defendants Foller and Lombardo based on materially similar as well as new

allegations. See generally, Am. Compl. The following new facts are set forth as alleged in

the amended complaint.

       Plaintiff has "persistant [sic] [and] chronic jock itch fungal infection since about March

21, 2017." Am. Compl. at 4. Plaintiff has been "continuously" treated for this condition,

which "has never been cured and becomes worst [sic] creating extreme discomfort effecting

[his] daily life." Id. As of March 23, 2019, plaintiff "was being treated with a cream called

Nystin[,]" which provides "temporary relief from [the] burning feeling" and "heals the

abrasions in [plaintiff's] groin area." Id.

       Plaintiff also suffers from "chronic back pain" caused by "narrowing of disc space in

[his] spine[,]" which was revealed through x-rays taken on October 6, 2016. Am. Compl. at 4.

Since that time, plaintiff has received physical therapy and medication for "pain

management[.]" Id. As of March 23, 2019, plaintiff was prescribed Mobic for his back pain.

Id.

       In addition, plaintiff suffers from "extreme stomach pains" and "vomit[s] after every

meal and drink." Am. Compl. at 4. On October 28, 2016, plaintiff underwent an "upper GI

                                                3
endoscopy procedure" which showed "abnormal" results. Id. As of March 23, 2019, plaintiff

"was being treated with Prilosec/Omeprazole" for his stomach condition. Id.

       On March 23, 2019, defendant Foller told defendant Lombardo to "stop issuing

[plaintiff his] medications" to punish plaintiff and "cause [him] great pain and extreme

discomfort each day." Am. Compl. at 4. Defendant Lombardo "disregarded [plaintiff's]

medical needs" and instead "took orders from security" even though she never witnessed

plaintiff "misuse any medications[.]" Id. Defendant Lombardo also "spread the orders of

security to medical staff," which resulted in all of plaintiff's medications being withheld for

eleven (11) days. Id.

       As a result of not receiving medications for eleven days, plaintiff "experienced extreme

lower back pain daily, . . . [and] began to vomit after each daily meal[.]" Am. Compl. at 4.

Plaintiff "filled out numerous sick calls" but continued to be denied medication. Id. On March

30, 2019, defendant Foller told plaintiff that "medical staff will follow his orders" and plaintiff's

"grievance won't help [him]." Id. That same day, plaintiff "went to emergency sick call for

vomitting [sic] blood, stomach [and] back pain [and] groin discomfort [and] bleeding." Id.

Plaintiff was given Tums for stomach pain and "told to use sick call." Id.

       On April 3, 2019, plaintiff was seen by a doctor and his medications were restored.

Am. Compl. at 4.

       For a more complete statement of plaintiff's claims, reference is made to the amended

complaint.

       C.     Analysis

       Because plaintiff is proceeding in forma pauperis and is an inmate suing government

employees, his amended complaint must be reviewed in accordance with 28 U.S.C. §

                                                  4
1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the dismissal of a

pleading for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) was discussed at length in the August 2019 Order and it will not be restated in this

Decision and Order. See August 2019 Order at 2-4.

       Claims that prison officials have intentionally disregarded an inmate's medical needs

fall under the umbrella of protection from the imposition of cruel and unusual punishment

afforded by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 102, 104 (1976). The

Eighth Amendment prohibits punishment that involves the "unnecessary and wanton infliction

of pain" and is incompatible with "the evolving standards of decency that mark the progress

of a maturing society." Id.; see also Whitley v. Albers, 475 U.S. 312, 319 (1986) (citing, inter

alia, Estelle). While the Eighth Amendment does not mandate comfortable prisons, neither

does it tolerate inhumane treatment of those in confinement. Farmer v. Brennan, 511 U.S.

825, 832 (1994) (citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

       "In order to establish an Eighth Amendment claim arising out of inadequate medical

care, a prisoner must prove 'deliberate indifference to [his] serious medical needs.'" Chance

v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Estelle, 429 U.S. at 104). "First, the

alleged deprivation must be, in objective terms, sufficiently serious." Chance, 143 F.3d at

702 (internal quotation marks and citations omitted). Addressing the objective element, to

prevail a plaintiff must demonstrate a violation sufficiently serious by objective terms, "in the

sense that a condition of urgency, one that may produce death, degeneration, or extreme

pain exists." Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). "Second, the

defendant must act with a sufficiently culpable state of mind," Chance, 143 F.3d at 702

(internal quotation marks and citations omitted); that is, the plaintiff must demonstrate that

                                                5
the defendant "kn[ew] of and disregard[ed] an excessive risk to inmate health or safety."

Farmer, 511 U.S. at 837; see also Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir. 1999) (W ith

respect to the subjective element, a plaintiff must also demonstrate that defendant had "the

necessary level of culpability, shown by actions characterized by 'wantonness.'").

       "[I]f the prisoner is receiving on-going treatment and the offending conduct is an

unreasonable delay or interruption in that treatment, the seriousness inquiry focuses on the

challenged delay or interruption in treatment rather than the prisoner's underlying medical

condition alone." Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006) (citation and

quotation marks omitted); see also Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003)

(noting that the "seriousness of a delay in medical treatment may be decided by reference to

the effect of delay in treatment . . . [c]onsequently, delay in medical treatment must be

interpreted in the context of the seriousness of the medical need, deciding whether the delay

worsened the medical condition, and considering the reason for delay" (citation and quotation

marks omitted)). "Where temporary delays or interruptions in the provision of medical

treatment have been found to satisfy the objective seriousness requirement in [the Second]

Circuit, they have involved either a needlessly prolonged period of delay, or a delay which

caused extreme pain or exacerbated a serious illness." Ferguson v. Cai, No. 11-CV-6181,

2012 WL 2865474, at *4 (S.D.N.Y. July 12, 2012).

       "For example, in Smith, an HIV positive inmate alleged that prison defendants

deprived him of HIV medication on two occasions, first for seven days then for five days,

despite his repeated requests for medication." Thurmond v. Thomas-Walsh, No. 18-CV-409,

2019 WL 1429559, at *6 (S.D.N.Y. Mar. 29, 2019) (citing Smith, 316 F.3d at 181). "The

Second Circuit concluded that in assessing the seriousness of the plaintiff's medical

                                               6
condition, it was appropriate to consider that the plaintiff failed to present any evidence 'that

the two alleged episodes of missed medication resulted in permanent or on-going harm to his

health' and whether the plaintiff had been 'exposed to an unreasonable risk of future harm

due to the periods of missed HIV medication.'" Id. (quoting Smith, at 316 F.3d at 188-89).

       Here, plaintiff's Eighth Amendment claim is not based on a failure to treat, but rather

upon a denial of medication for his stomach, back, and skin conditions for eleven days. Am.

Compl. at 4. The complaint, however, lacks any allegations explaining how any of these

conditions interfered with plaintiff's daily activities. Plaintiff does not allege, for example, that

as a result of not receiving medication for these conditions, he lost weight, or experienced

difficulty walking, working, exercising, or sleeping. Nor does plaintiff allege facts which

plausibly suggest that any of his conditions worsened over the eleven-day period that he was

allegedly deprived of medication, let alone that the alleged denial of treatment may result in

long-term consequences to plaintiff's health.

       While the Court is sympathetic to plaintiff's contentions that he was in pain as a result

of not receiving his prescribed medications, "a skin rash or condition, even one that involves

bleeding and scarring, is not a medical condition that gives rise to an Eighth Amendment

deliberate indifference claim, even where there are delays in treatment." Thurmond, 2019

WL 1429559, at *7 (collecting cases). Similarly, an alleged eleven-day delay in access to

medication for lower back pain or stomach pain, unaccompanied by any allegations which

plausibly suggest any limitations on daily activities, a worsening condition, or any long-term

consequences, is insufficient to satisfy the objective seriousness requirement. See Sledge v.

Kooi, 564 F.3d 105, 108 (2d Cir. 2009) (holding, inter alia, that none of the conditions of

which the plaintiff complained, i.e., eczema, back pain, various stomach disorders, allergies

                                                  7
and asthma, qualified as a "serious medical need"); Rodriguez v. Smith, No. 9:10-CV-0734

(NAM/DEP), 2011 WL 4479689, at *6 (N.D.N.Y. Aug. 19, 2011) ("Plaintiff's pain medication

claim is focused not upon a failure to treat, but rather upon two delays of modest

duration—for two weeks in June 2010 and two weeks over Christmas vacation in December

2009—in providing prescribed pain medication. Such minor and inconsequential delays are

insufficient to satisfy the objective prong of the Eighth Amendment deliberate indifference

test, and are not properly characterized as a constitutionally significant 'refusal' to provide

medical treatment."), report and recommendation adopted by 2011 WL 4424357 (N.D.N.Y.

Sept. 21, 2011); Tafari v. Weinstock, No. 07-CV-0693, 2010 WL 3420424, at *7 (W.D.N.Y.

Aug. 27, 2010) (finding that the plaintiff's complaints of constipation, vomiting and stomach

pain were not sufficiently serious to establish an Eighth Amendment violation); Mortimer

Excell v. Fischer, No. 9:08-CV-945 (DNH/RFT), 2009 WL 3111711, at *4, *16-18 (N.D.N.Y.

Sept. 24, 2009) ("Plaintiff claims that he suffered from heart and chest pains for a period of

five (5) days, and that he was denied refills for medication used to treat stomach pain. Such

conclusory allegations of heart, chest, and stomach pain, without more, do not satisfy the

objective prong of the Eighth Amendment test.").

       Furthermore, even assuming that delaying plaintiff's access to medication for one or

more of his identified conditions were sufficient to satisfy the objective requirement, the

amended complaint lacks allegations which plausibly suggest that any of plaintiff's conditions

were life threatening or fast-degenerating, or that plaintiff was denied medication as a form of

punishment. See Washington v. Farooki, No. 9:11-CV-1137 (TJM/CFH), 2013 WL 3328240,

at *6 (N.D.N.Y. July 2, 2013) (noting that delays in treatment that constitute deliberate



                                                 8
indifference occur when "'officials deliberately delayed care as a form of punishment, ignored

a life threatening and fast-degenerating condition for three days, or delayed major surgery for

over two years'" (quoting Brunskill v. Cnty. of Suffolk, No. 11-CV-586, 2012 WL 2921180, at

*3 (E.D.N.Y. July 11, 2012)). Indeed, plaintiff alleges in only conclusory fashion that

defendant Foller denied him access to medication "to cause [plaintiff] great pain and extreme

discomfort[.]" Am. Compl. at 4. Plaintiff, however, fails to allege facts which plausibly

suggest that defendant Foller was even aware of what medications plaintiff was prescribed,

let alone why he was prescribed those medications. See Scott v. Koenigsmann, No.

9:12-CV-1551, 2016 WL 1057051 (MAD/RFT), at *12 (N.D.N.Y. Mar. 14, 2016) ("[T]o

establish a claim for deliberate indifference with respect to prescription medication, a plaintiff

must plead that a defendant was aware that withholding the medication would result in an

excessive risk to plaintiff's health."); see also Davis v. McCready, No. 14-CV-6405, 2017 WL

627454, at *1, 5 (S.D.N.Y. Feb. 15, 2017) (dismissing deliberate indifference claim where the

plaintiff alleged he told the defendant of his medical issues and related pain and requested

medication but only generally alleged that the defendant "'purposely ignor[ed]' his 'serious

medical needs'"); Fox v. Fischer, No. 04-CV-6718, 2005 WL 1423580, at *4 (S.D.N.Y. June

14, 2005) (disregarding "[p]laintiff's claim that defendants conspired to deprive him of

[medication] and access to an E.N.T. in order to cut costs," because "even if not filed in

forma pauperis, a 'complaint containing only conclusory, vague, or general allegations of

conspiracy to deprive a person of constitutional rights cannot withstand a motion to dismiss'"

(quoting Gyadu v. Hartford Ins. Co., 197 F.3d 590, 591 (2d Cir. 1999))), aff'd, 242 Fed. App'x

759 (2d Cir. 2007). In addition, plaintiff does not identify any encounters with defendant

Foller prior to March 23, 2019, and suggests only one reason why defendant Foller might

                                                9
have ordered that plaintiff's medication be discontinued, which is that defendant Foller

believed plaintiff was misusing one or more of his prescribed medications. See Am. Compl.

at 4.1

         Discontinuing plaintiff's medication based on a belief that he was misusing it, even if

incorrect, does not plausibly suggest deliberate indifference to plaintiff's medical needs,

particularly where, as here, there are no allegations that defendant Foller knew or should

have known how plaintiff's body would react following the discontinuation of the medications.

See Cole v. Pang Lay Kooi, No. 11-CV-0004, 2013 WL 4026842, at *5 (N.D.N.Y. Aug. 6,

2013) (finding a lack of deliberate indifference where prisoner's Ultram prescription was

discontinued after he was caught hoarding doses of the drug); Scott, 2016 WL 1057051, at

*12.

         Furthermore, with respect to defendant Lombardo, plaintiff alleges only that she

"disregarded [his] medical needs" and should not have taken "the word of [defendant] Foller"

and "spread [his] orders . . . to medical staff[.]" Am. Compl. at 4. The amended complaint,

however, lacks any allegations which plausibly suggest that defendant Lombardo knew or

should have known that withholding any (or all) of plaintiff's prescribed medications would

result in an excessive risk to plaintiff's health. Indeed, the amended complaint lacks any

allegations which plausibly suggest that plaintiff even spoke with defendant Lombardo after

she discontinued his access to medications, let alone complained to her about pain or side

effects associated with discontinued medication, which she then ignored.

         In addition, while plaintiff alleges that defendant Lombardo informed other members of


         1
           In the original complaint, plaintiff also alleged that defendant Foller charged plaintiff with "improper use
of skin cream." Compl. at 5.

                                                          10
medical staff about defendant Foller's order to discontinue plaintiff's access to medications,

the amended complaint lacks any allegations which plausibly suggest that defendant

Lombardo took steps to deny plaintiff access to treatment despite knowing that her actions

would cause plaintiff to suffer from one or more serious medical conditions. See Munger v.

Cahill, No. 9:16-CV-728 (BKS/CFH), 2018 W L 4635709, at *14 (N.D.N.Y. July 23, 2018)

("[E]ven if Nurse White's decisions caused plaintiff unintended harm, negligence is not

actionable under section 1983."), report and recommendation adopted by 2018 WL 4179451

(N.D.N.Y. Aug. 31, 2018), reconsideration denied by 2018 WL 6487881 (N.D.N.Y. Dec. 10,

2018); Vail v. Lashway, No. 9:12-CV-1245 (GTS/RFT), 2014 WL 4626490, at *11 (N.D.N.Y.

Sept. 15, 2014) ("Even where the doctor allegedly knows that the medication contains

addictive attributes and that the patient has been taking it for an extended period of time, the

failure by the doctor to predict the patient's addiction and withdrawal amounts to nothing

more than negligence or malpractice; tortious conduct which is not actionable under §

1983."). In fact, by plaintiff's own allegations, he was examined by medical staff following an

emergency sick call request on March 30, 2019, and was examined again four days later by

a doctor who reinstated his medications. Am. Compl. at 4. Moreover, there is no basis for

the Court to plausibly infer that defendant Lombardo (or defendant Foller) was personally

involved in denying plaintiff's sick call requests -- for unexplained, and apparently non-

emergency, needs -- between March 23 and March 29, 2019. 2

       Thus, there is no basis for the Court to plausibly infer that either defendant Foller or

defendant Lombardo acted with deliberate indifference to plaintiff's serious medical needs in


       2
            The amended complaint lacks any allegations that plaintiff sought emergency sick call prior to March
30, 2019.

                                                        11
allegedly discontinuing his medications on March 23, 2019.

III.    CONCLUSION

        In light of the foregoing, plaintiff's amended complaint is subject to dismissal in its

entirety. Generally, when a district court dismisses a pro se action sua sponte, the plaintif f

will be allowed to amend his action. See Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794,

796 (2d Cir. 1999). However, an opportunity to amend is not required where the plaintiff has

already been afforded the opportunity to amend. Abascal v. Hilton, No. 04-CV-1401, 2008

WL 268366, at *8 (N.D.N.Y. Jan. 13, 2008) (Kahn, J., adopting, on de novo review, Report-

Recommendation by Lowe, M.J.) ("Of course, granting a pro se plaintiff an opportunity to

amend is not required where the plaintiff has already been given a chance to amend his

pleading."), aff'd, 357 Fed. App'x 388 (2d Cir. 2009); accord, Shuler v. Brown, No. 07-CV-

0937, 2009 WL 790973, at *5 & n. 25 (N.D.N.Y. Mar. 23, 2009) (McAvoy, J., adopting

Report-Recommendation by Lowe, M.J.), Smith v. Fischer, No. 07-CV-1264, 2009 WL

632890, at *5 & n. 20 (N.D.N.Y. Mar. 9, 2009) (Hurd, J., adopting Report-Recommendation

by Lowe, M.J.).3


        3
            See also Foman v. Davis, 371 U.S. 178, 182 (1962) (explaining that denial of leave to amend was not
an abuse of discretion where movant has repeatedly failed to cure deficiencies in pleading); Coleman v.
brokersXpress, LLC, 375 Fed. App'x 136, 137 (2d Cir. 2010) ("Nor can we conclude that the district court abused
its discretion in denying Coleman leave to amend. The district court afforded Coleman one opportunity to amend
the complaint, and Coleman made no specific showing as to how he would cure the defects that persisted if
given a second opportunity to amend."); Dyson v. N.Y. Health Care, Inc., 353 Fed. App'x 502, 503-03 (2d Cir.
2009) ("[T]he district court did not abuse its discretion by dismissing Dyson's third amended complaint with
prejudice.... [T]he district court afforded Dyson three opportunities to file an amended complaint so as to comply
with Rule 8(a)(2), and, despite these, she did not plead any facts sufficient to show that she was plausibly
entitled to any relief."); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) ("We do not mean to imply that the
court has no power to dismiss a prolix complaint without leave to amend in extraordinary circumstances, such as
where leave to amend has previously been given and the successive pleadings remain prolix and unintelligible.");
Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 1972) (affirming dismissal of pro se plaintiff's amended complaint
without leave to amend, for failure to state a claim upon which relief can be granted, without engaging in analysis
of whether second amended complaint would be futile); Yang v. New York City Trans. Auth., No. 01-CV-3933,
2002 WL 31399119, at *2 (E.D.N.Y. Oct. 24, 2002) ("Yang's amended complaint fails to remedy this defect in his
pleadings. . . . His equal protection claim is dismissed."), aff'd, 71 Fed. App'x 90 (2d Cir. 2003); Payne v.

                                                        12
        Moreover, an opportunity to amend is not required where the defects in the plaintiff's

claims are substantive rather than merely formal, such that any amendment would be futile.

As the Second Circuit has explained, "[w]here it appears that granting leave to amend is

unlikely to be productive, . . . it is not an abuse of discretion to deny leave to amend." Ruffolo

v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (citations omitted), accord, Brown v.

Peters, No. 6:95-CV-1641 (RSP/DS), 1997 W L 599355, at *1 (N.D.N.Y. Sept. 22, 1997)

("[T]he court need not grant leave to amend where it appears that amendment would prove

to be unproductive or futile.") (citation omitted); see also Foman, 371 U.S. at 182 (denial not

abuse of discretion where amendment would be futile); Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000) ("The problem with Cuoco's causes of action is substantive; better

pleading will not cure it. Repleading would thus be futile. Such a futile request to replead

should be denied.") (citation omitted); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,

48 (2d Cir. 1991) ("Of course, where a plaintiff is unable to allege any fact sufficient to

support its claim, a complaint should be dismissed with prejudice.") (citation omitted);

Health-Chem Corp. v. Baker, 915 F.2d 805, 810 (2d Cir. 1990) ("[W]here . . . there is no

merit in the proposed amendments, leave to amend should be denied").4 This rule applies


Malemathew, No. 09-CV-1634, 2011 WL 3043920, at *6 (S.D.N.Y. July 22, 2011) ("Plaintiff has repeatedly failed
to cure the defects in his claims despite having received detailed instructions and despite the bases of the
dismissals having been specified in advance, and he has not identified any additional facts he could advance
now that would address these defects. Accordingly, nothwithstanding Plaintiff's pro se status, leave to amend yet
again is denied."); Advanced Marine Tech. v. Burnham Sec., Inc., 16 F. Supp. 2d 375, 384 (S.D.N.Y. 1998)
("While that failure to plead special damages with respect to the other alleged representations in theory might be
cured by amendment, plaintiff already has amended once and has not sought leave to amend again.
Accordingly, the fraud claims will be dismissed except to the limited extend [sic] indicated.").
        4
          The Court notes that two Second Circuit cases exist reciting the standard as being that the Court
should grant leave to amend "unless the court can rule out any possibility, however unlikely it might be, that an
amended complaint would succeed in stating a claim." Gomez, 171 F.3d at 796; Abbas v. Dixon, 480 F.3d 636,
639 (2d Cir. 2007). The problem with these cases is that their "rule out any possibility, however likely it might be"
standard is rooted in the "unless it appears beyond doubt" standard set forth in Conley v. Gibson, 355 U.S. 41,
45-46 (1957), which was "retire[d]" by the Supreme Court in Bell Atlantic Corporation v. Twombly, 550 U.S. 544

                                                         13
even to pro se plaintiffs. See, e.g., Cuoco, 222 F.3d at 103; Brown, 1997 WL 599355, at *1.

        Here, the Court finds that the defects in plaintiff's medical indifference claims are

substantive rather than merely formal, such that any further amendment would be futile.

Accordingly, this action is dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

        WHEREFORE, it is hereby

        ORDERED that this action alleging federal claims under Section 1983 is DISMISSED

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted. The Clerk is directed to terminate all of the

defendants and close this case; and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: September 27, 2019
       Syracuse, NY




(2007). See Gomez, 171 F.3d at 796 (relying on Branum v. Clark, 927 F.2d 698, 705 [2d Cir. 1991], which relied
on Conley v. Gibson, 355 U.S. 41, 45-46 [1957]). Thus, this standard does not appear to be an accurate
recitation of the governing law.

                                                     14
